Citation Nr: 1718171	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease, to include consideration of the propriety of the reduction from 20 percent to 10 percent, effective May 1, 2016.

2.  Entitlement to a rating in excess of 20 percent for residuals of post-operative meniscal repair (other than limitation of flexion and scars) with degenerative changes of the left knee.

3.  Entitlement to service connection for hearing loss in the right ear.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1985 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the claims file was transferred to the RO in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In the September 2009 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing.  In September 2010, the Veteran withdrew his Board hearing request.  In March 2011, the Veteran submitted an additional substantive appeal for the issues on appeal and requested a Board hearing.  In a March 2017 letter, the Veteran was requested to clarify whether a Board hearing was still requested.  In May 2017, the Veteran requested an in-person hearing at the local RO.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO in Indianapolis, Indiana in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




